Exhibit 10.2




September 27, 2019
Nicholas Vahanian, M.D.
1723 Glenleven Terrace
West Des Moines, IA 50266
Re:    Transition Agreement
Dear Nick:
This letter sets forth the terms of the transition agreement (the “Transition
Agreement” or the “Agreement”) that NewLink Genetics Corporation (the “Company”)
is offering to aid in your employment transition.
1.Transition Period and Separation Date. You hereby resign as President of the
Company, and from any other office or position you may hold with the Company and
any affiliated entities, including your position on the Board of Directors of
the Company and any affiliated entities, effective as of September 27, 2019 (the
“Resignation Date”). The period from such date through the date your employment
terminates (the “Separation Date” as described below) is your “Transition
Period.” During the Transition Period you will remain an employee of the
Company. You have qualified for Short Term Disability (“STD”) benefits under the
Company’s STD Plan for eight weeks beginning August 17, 2019, and are awaiting a
decision on extension of such benefits. The Separation Date will be the date on
which your STD benefits terminate (but in no event later than November 8, 2019).
From the date hereof through the Separation Date, you will be paid at 75% of
your regular salary. On the Company’s next regular payroll date following the
Separation Date, the Company will pay you all accrued base salary and all
remaining accrued but unused vacation earned for your services through the
Separation Date, less applicable payroll deductions and withholdings (the
“Accrued Obligations”). You will receive the Accrued Obligations regardless of
whether or not you sign this Agreement.
2.    Expense Reimbursements. You agree that, within thirty (30) days of the
Separation Date, you will submit to the Company your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.
3.    Severance Benefits. Under the circumstances of your separation from the
Company you are not eligible for any severance benefits set forth in your
Employment Agreement with the Company dated January 4, 2016 (the “Employment
Agreement”) or otherwise. If you execute this Transition Agreement and execute
and do not revoke the Release Agreement attached as Exhibit A (the “Release
Agreement”), in each case within the specified time period, and comply with your
obligations thereunder, the Company shall provide you with the severance
payments and benefits


-1-



--------------------------------------------------------------------------------




(collectively, the “Severance Benefits”) described below. Except as expressly
provided otherwise, all cash benefits shall be paid subject to applicable
payroll deductions and withholdings.
(a)    Cash Severance.
(i)    2019 Bonus. The Company also will pay you a bonus for your 2019 services
(the “Bonus Payment”) equal to $133,877, calculated as follows: $180,915
(representing the actual 2018 Bonus paid) multiplied by .740 (representing a
prorated portion (270/365 days) for the period of employment in 2019). The Bonus
Payment will be paid to you no later than the time 2019 bonuses are paid to
other executives, and in any event not later than March 15, 2020.
(ii)    Continuation Payments. Consistent with the severance provisions set
forth in Sections 9(g) and 11 of your Employment Agreement, the Company will pay
you cash severance equal to $861,450, representing the base salary provided in
your Employment Agreement, for a period of eighteen (18) months (the “Salary
Continuation Payment”). As required by Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”),
the Salary Continuation Payment shall be paid in a lump sum upon the first
regularly scheduled payroll date that is six (6) months after the Separation
Date, provided the Company has received the executed Agreement from you on or
before that date. No interest will be paid to you on any amounts for which
payment is delayed pursuant to the foregoing provision
(b)    Healthcare Continuation Coverage Payments; other HealthCare Allowance.
(i)    COBRA Election. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you may be eligible to continue your group health insurance
benefits at your own expense after the Separation Date.
(ii)    COBRA Premiums. As an additional severance benefit, if you timely elect
continued coverage under COBRA, and execute, return and do not revoke this
Agreement, the Company will pay that portion of your premiums that it was paying
prior to the Separation Date for your basic medical coverage (including coverage
for any eligible dependents, if applicable, but excluding dental and vision
insurance coverage) (the “COBRA Premiums”) for the period (the “COBRA Premium
Period”) starting on the Separation Date and ending on the earliest to occur of:
(i) eighteen (18) months after the Separation Date; (ii) the date you become
eligible for group health insurance coverage through a new employer; or (iii)
the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you shall immediately provide written
notification of such event to the Company’s Human Resources Manager.
(iii)    Alternative Cash Payments in Lieu of COBRA Premiums. Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
pay the COBRA Premiums without a substantial risk of violating applicable law
(including but not


-2-
 

--------------------------------------------------------------------------------




limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), the Company instead
shall pay you, on the first day of each calendar month following such
determination, a fully taxable cash payment which, after taxes, is equal to the
COBRA Premium amount the Company would have otherwise paid you for that month
(assuming a 35% tax rate) (such amount, the “Alternative Cash Payment”), for the
remainder of the COBRA Premium Period. You may, but are not obligated to, use
such Alternative Cash Payments toward the cost of COBRA premiums.
(iv)    Allowance for Medical and Rehabilitation Costs. As an additional benefit
to you, the Company will pay you a fully taxable cash payment of $400,000 within
30 days after the Separation Date as an allowance for future medical costs,
healthcare insurance, and rehabilitation expenses.
(c)    Equity. You have been granted options to purchase shares of the Company’s
common stock (the “Options”) and certain restricted stock units (the “RSUs,” and
together with the Options, the “Awards”) pursuant to the Company’s 2009 Equity
Incentive Plan (the “Plan”). Vesting of any unvested Awards would cease on the
Separation Date. As an additional severance benefit, the Company will
(i) accelerate the vesting of the outstanding and unvested Awards set forth on
Exhibit B (the “Subject Awards”) so that you are credited with an additional
twelve (12) months of vesting as of such date (the “Accelerated Vesting”); and
(ii) extend the exercise period under the governing agreements and Plan
documents so that you have two (2) years from the Separation Date to exercise
the shares vested as of the Separation Date (the “Extended Exercise Period”). To
the extent that any performance criteria under any Award have not been satisfied
as of the Separation Date, such Awards shall terminate as of the Separation
Date. Except as expressly provided in this Section, the Options and RSUs will
continue to be governed by the terms of the governing agreements and Plan
documents. You acknowledge and agree that the Extended Exercise Period may
convert any portion of the Options that were incentive stock options into
non-qualified stock options, thereby changing their tax treatment; and you
should seek advice from your own tax advisors about this extension.
(d)    Priority Review Voucher. If the Company receives the Current Product
Voucher contemplated by section 5.3.1 of the License and Collaboration Agreement
between Merck Sharpe & Dohme Corp. (“Merck”), Bioprotection Systems Corporation,
and the Company, dated November 21, 2018, as amended and as the same may be
amended from time to time, then the Company shall pay you (or a charity
designated by you) an amount equal to one half of one percent (0.5%) of the net
amount actually received by the Company (in the event of a sale of such
voucher), or the portion of the Current Product Voucher Value retained by the
Company (if such voucher is retained by the Company), in each case after
deducting all amounts paid or payable by the Company to Merck, Public Health
Canada (as defined therein), or any other third parties entitled to a share of
such amounts, and after deducting any fees or costs incurred in obtaining or
selling such voucher. The foregoing right shall expire if such voucher has not
been issued to the Company by December 31, 2024.
(e)    409A Compliance. It is intended that the Severance Benefits provided to
you hereunder comply with, or be exempt from, Section 409A, and that any
ambiguities herein will


-3-
 

--------------------------------------------------------------------------------




be interpreted to so comply and/or be exempt from Section 409A. It is intended
that all of the benefits and payments under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulations Sections 1.409A‑1(b)(4), 1.409A‑1(b)(5) and
1.409A‑1(b)(9), and this Agreement will be interpreted accordingly. To the
extent not so exempt, this Agreement (and any definitions hereunder) will be
interpreted in a manner that complies with the Section 409A requirements. For
purposes of Section 409A, your right to receive any installment payments under
this Agreement (whether severance payments, reimbursements or otherwise) shall
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. If the period of time you could sign this Agreement
crosses over two calendar years, the Agreement shall be deemed to have become
effective on the last possible date it could become effective.
(f)    280G Compliance. Section 12 of the Employment Agreement is incorporated
herein.
4.    Benefits. Your participation in Employer-Sponsored Group Life Insurance
and Short and Long Term Disability Insurance will cease as of the Separation
Date; however, you may elect to convert your Life Insurance by contacting Mutual
of Omaha at (800) 228-7104 or refer to the conversion notice attached hereto.
Termination of your participation will not affect your eligibility for benefits
for which you qualified during employment and for which you remain eligible
after the Separation Date.
(a)    Deductions for the 401(k) Plan will end with your last regular paycheck.
You will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.
(b)    You have the right to continue your current Health Care Spending Account
if you are participating in this program. Information on how to continue this
benefit will be mailed to you by Discovery Benefits along with your COBRA
details. Dependent Care Spending Accounts cannot be continued. Your last full
Spending Account payroll deductions will be processed on your final paycheck.
Unless you elect to continue your Health Care Spending Account, you will only be
eligible to claim expenses that you incurred through the end of the month of
your separation date.
5.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive after the
Separation Date any additional compensation, severance or benefits, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any bonus, incentive
compensation, commissions or equity (other than as provided or referenced
herein) from the Company.
6.    Return of Company Property. No later than the close of business on the
Separation Date, you shall return to the Company all Company non-public
documents (and all copies thereof) and other Company property or information in
your possession or control (collectively, “Company


-4-
 

--------------------------------------------------------------------------------




Property”), including, but not limited to: Company hardcopy and softcopy files,
databases, notes, emails, correspondence, financial and operational information,
current or potential customer lists and contact information, product and
services information, research and development information, drawings, records,
plans, forecasts, reports, payroll information, spreadsheets, studies, analyses,
compilations of data, proposals, agreements, sales and marketing information,
personnel information, specifications, code, software, electronically or
computer-recorded information, tangible property and equipment (including, but
not limited to, computing and communications devices, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company and all reproductions thereof in whole
or in part and in any medium, except that you shall be permitted to retain your
Company-issued cell phone, desktop computer, laptop and printer, provided you
shall comply with the penultimate sentence of this Section 6 with respect to
such cell phone and laptop. You shall make a diligent search to locate any such
Company Property by the close of business on the Separation Date. In addition,
if you have used any personally owned computing or communication device, server,
or e-mail system to receive, store, review, prepare or transmit any confidential
or proprietary data, materials or information of the Company, then within five
(5) business days after the Separation Date, you shall permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to make any
such device or system available for inspection and analysis by the Company, upon
its reasonable request, in order to permit the Company to determine whether you
are in compliance with this provision. Your timely compliance with the
provisions of this Section is a precondition to your receipt of the Severance
Benefits and other benefits provided hereunder.
7.    Proprietary Information, Non-Solicitation and Non-Competition Obligations.
You acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information, Inventions, Non-Competition, and
Non-Solicitation Agreement with the Company (the “Proprietary Information
Agreement” described in Exhibit C), effective as of the beginning of your
employment with the Company and continuing after the Separation Date, including
but not limited to your obligations not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities. Confidential information that is also a “trade
secret,” as defined by law, may be disclosed (A) if it is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, in the event that you file a lawsuit for retaliation by
the Company for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you: (A) file any document containing the trade secret under
seal; and (B) do not disclose the trade secret, except pursuant to court order.
8.    Non-Disparagement. Both you and the Company agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both you and the
Company will respond accurately and fully to any question, inquiry or request


-5-
 

--------------------------------------------------------------------------------




for information when required by legal process. The Company’s obligations under
this Section are limited to the Company’s directors, officers and other Company
representatives with knowledge of this provision. Notwithstanding the foregoing,
nothing in this Agreement shall limit your right to voluntarily communicate with
the Equal Employment Opportunity Commission, United States Department of Labor,
the National Labor Relations Board, the Securities and Exchange Commission,
other federal government agency or similar state or local agency or to discuss
the terms and conditions of your employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.
9.    Public Statements. Both the Company and you shall respond to third party
inquiries, and the Company shall issue a press release, effectively stating that
you have resigned from your position as President as of the Resignation Date.
10.    References. In response to any request for references from a prospective
employer, the Company will verify only your last job title and dates of
employment.
11.    Cooperation.
(a)    Transition Briefings. Prior to and after the Separation Date, you agree
to cooperate fully with the Company in all matters relating to the transition of
your work and responsibilities on behalf of the Company, including, but not
limited to, transitioning any work relationships and providing oral and written
briefings (as requested) with respect to any past or present work activities and
institutional knowledge, to such other persons as may be designated by the
Company. You agree to make yourself available to respond to such inquiries with
reasonable promptness, either telephonically or by email (as requested), unless
the Company requests that you come to the Company at reasonably convenient times
for such discussion or to review certain documents or materials related to the
inquiry.
(b)    No Voluntary Adverse Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any third party (including both persons and
entities) in connection with any claim or cause of action of any kind brought
against, or being prepared against, the Company by any third party, nor shall
you induce or encourage any person or entity to bring such claims; provided,
however, that nothing herein shall limit or restrict your right to engage in any
of the protected activities described in Section 14 (Protected Rights) below.
(c)    Other Voluntary Cooperation. You agree to cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during your
employment with the Company. Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony. The Company will reimburse you for
reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation), and will
make reasonable efforts to accommodate your scheduling needs. In


-6-
 

--------------------------------------------------------------------------------




addition, you agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.
12.    No Admissions. Nothing contained in this Agreement shall be construed as
an admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.
13.    Release of Claims. In exchange for the Severance Benefits, including the
Salary Continuation Payments, the reimbursement of your COBRA Premiums (or
Alternative Cash Payments), the Accelerated Vesting, and all other consideration
provided to you by the Company under this Agreement that you would not otherwise
be entitled to receive (the “Release Consideration”), you agree to the terms
below.
(a)    General Release. You hereby generally and completely release the Company
and its parent or subsidiary entities, successors, predecessors and affiliates,
and its and their directors, officers, employees, consultants, shareholders,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, arising from or in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b)    Scope of Release. The Released Claims include, but are not limited to:
(1) all claims arising from or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company (except as expressly provided in this
Agreement), including but not limited to salary, bonuses, commissions, vacation
pay, PTO, expense reimbursement, severance pay, fringe benefits, profit sharing,
stock, stock options, or any other ownership or equity interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing, including but not limited to
any claims arising under or based on your initial employment offer letter or
subsequent Employment Agreement (including claims for severance benefits
thereunder); (4) all tort claims, including but not limited to claims for
battery, negligence, fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims in all jurisdictions, including but not limited to claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Family and Medical Leave Act, the Equal
Pay Act of 1963, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act (and
all similar state and local laws), the Iowa Civil Rights Act of 1965, the Iowa
Wage Payment Collection Law, the Texas Commission on Human Rights Act, the Texas
Payday Law, the Texas Labor Code, and any statute or regulation administered by
the Texas Workforce Commission.
(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights to apply for
unemployment insurance benefits; (2) rights to workers’ compensation disability
benefits, claims and payments, if applicable; (3) any rights or claims for
indemnification pursuant to any written indemnification agreement with the
Company to which you are a party, or under Company bylaws or articles, or under
applicable law; (4) any rights which cannot be waived as a matter of law; or (5)
any claims for breach of this Agreement. You represent and warrant that, other
than the Excluded Claims, you


-7-
 

--------------------------------------------------------------------------------




are not aware of any claims you have or may have against any of the Released
Parties that are not included in the Released Claims.
14.    Protected Rights. Nothing in this Agreement shall prevent you from
challenging the validity of the release of claims provided herein in a legal or
administrative proceeding. You further understand that nothing in this Agreement
(including, without limitation, , Section 8 (Non-Disparagement) and Section 13
(Releases of Claims) above): limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”);
prevents any party from providing information or disclosing the fact or terms of
this Agreement as part of any government investigation: or prohibits any party
from reporting possible violations of law or regulation to any Government
Agencies or self-regulating entity under applicable law (including, but not
limited to, the U.S. Securities and Exchange Commission’s Whistleblower Rule, of
Section 21F of the U.S. Securities Exchange Act of 1934, as amended). While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to the
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any of the Released Claims and any
rights you have waived by signing this Agreement.
15.    Representations. You hereby represent that, except for amounts to be paid
to you under this Agreement, you have been paid all compensation owed and for
all hours worked, have received all the leave and leave benefits and protections
for which you are eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which you have not
already filed a claim. You also represent and affirm that all of the decisions
of the Released Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law. You further affirm that you have not filed, caused to be
filed, and are not presently a party to a claim or cause of action against any
of the Released Parties. The Company represents that this agreement has been
approved by all necessary corporate action and that the Company has the
requisite authority to perform its obligations hereunder.
16.    Breach. You agree that upon a material breach of this Agreement you will
forfeit all amounts paid or owing to you under Section 3(d) of this Agreement.
The Company shall also have all other remedies at law or in equity. The parties
acknowledge that it may be difficult to assess the damages caused by a violation
of the terms of Sections 6, 7 and 8 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the non-breaching party.
Therefore, the parties agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available, the non-breaching party shall be entitled to an
injunction to prevent violation or breach of this Agreement. The parties agree
that if a party is successful in whole or part in any legal or equitable action
under this Agreement, that party may recover all of the costs, including
reasonable attorneys’ fees, incurred in enforcing the terms of this Agreement.


-8-
 

--------------------------------------------------------------------------------




17.    General. This Agreement, including Exhibits A, B and C, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter, except as expressly provided
herein. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter (including but not limited to your Employment Agreement with the
Company, except as expressly provided herein). This Agreement may not be
modified or amended except in a writing signed by both you and a duly authorized
officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified by the court so as
to be rendered enforceable to the fullest extent permitted by law, consistent
with the intent of the parties. This Agreement will be deemed to have been
entered into and will be construed and enforced in accordance with the laws of
the State of Iowa as applied to contracts made and to be performed entirely
within Iowa. The parties hereby consent to the sole and exclusive jurisdiction
of the state or federal court for Des Moines, Iowa for any actions, suits or
proceedings arising out of or relating to this Agreement. Any ambiguity in this
Agreement shall not be construed against either party as the drafter. Any waiver
of a breach of this Agreement, or rights hereunder, must be in writing to be
effective and shall not be deemed to be a waiver of any successive or other
breach or rights hereunder. This Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile, .PDF and electronic
signatures shall be equivalent to original signatures.
Please sign and date this Agreement and return the fully executed Agreement to
the Company by September 27, 2019. In addition, the Severance Benefits are
subject to your execution and non-revocation of the Release Agreement attached
as Exhibit A.
We wish you the best in your future endeavors.


Sincerely,
NEWLINK GENETICS CORPORATION
By: /s/ Bradley Powers    
Bradley Powers
Office of the CEO and General Counsel


Exhibit A –Release Agreement
Exhibit B –Options and RSUs Subject to Twelve-Month Acceleration and Extended
Exercise Period for Options


-9-
 

--------------------------------------------------------------------------------




Exhibit C – Proprietary Information Agreement


UNDERSTOOD AND AGREED:
/s/ Nicholas Vahanian, M.D.    
Nicholas Vahanian, M.D.
9/27/2019    
Date




-10-
 

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT A
RELEASE AGREEMENT
This Release Agreement (the “Release” or “Agreement”) is made by and between
Nicholas Vahanian (“you”) and NewLink Genetics Corporation (the “Company”). This
Release was attached to and made part of the Transition Agreement letter to you
dated September 27, 2019 (the “Transition Agreement”).
1.    Release of Claims. In consideration for the Severance Benefits, including
the Salary Continuation Payments, the reimbursement of your COBRA Premiums (or
Alternative Cash Payments), the Accelerated Vesting, and all other consideration
provided to you by the Company under Section 3 the Transition Agreement that you
would not otherwise be entitled to receive (the “Release Consideration”), you
agree to the terms below.
2.    General Release. You hereby generally and completely release the Company
and its parent or subsidiary entities, successors, predecessors and affiliates,
and its and their directors, officers, employees, consultants, shareholders,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, arising from or in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
3.    Scope of Release. The Released Claims include, but are not limited to: (1)
all claims arising from or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company (except as expressly provided in this
Agreement), including but not limited to salary, bonuses, commissions, vacation
pay, PTO, expense reimbursement, severance pay, fringe benefits, profit sharing,
stock, stock options, or any other ownership or equity interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing, including but not limited to
any claims arising under or based on your initial employment offer letter or
subsequent Employment Agreement (including claims for severance benefits
thereunder); (4) all tort claims, including but not limited to claims for
battery, negligence, fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims in all jurisdictions, including but not limited to claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964, the federal Americans with
Disabilities Act of 1990, the federal Family and Medical Leave Act, the Equal
Pay Act of 1963, the Fair Labor Standards Act, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
(together, the “ADEA”), the Employee Retirement Income Security Act of 1974, the
Worker Adjustment and Retraining Notification Act (and all similar state and
local laws), the Iowa Civil Rights Act of 1965, the Iowa Wage Payment Collection
Law, the Texas Commission on Human Rights Act, the Texas Payday Law, the Texas
Labor Code, and any statute or regulation administered by the Texas Workforce
Commission.
4.    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights to apply for
unemployment insurance benefits; (2) rights to workers’ compensation disability
benefits, claims and payments, if applicable;


-11-
 

--------------------------------------------------------------------------------




(3) any rights or claims for indemnification pursuant to any written
indemnification agreement with the Company to which you are a party, or under
Company bylaws or articles, or under applicable law; (4) any rights which cannot
be waived as a matter of law; or (5) any claims for breach of this Agreement.
You represent and warrant that, other than the Excluded Claims, you are not
aware of any claims you have or may have against any of the Released Parties
that are not included in the Released Claims. You and the Company agree that the
sole reason for the termination of your employment is a business reorganization
which began occurring on or about the week of July 29, 2019. All individuals who
are being terminated in this business reorganization will be eligible for
benefits based upon their execution of a release substantially similar to the
Release Agreement. You are acknowledging by signing this Agreement that you
understand that you are eligible for the benefits which you will receive
contingent upon your executing the Release Agreement, because you were part of
this business reorganization. A description of the employees on the Senior
Executive Team that this business reorganization will affect is more fully set
forth in Schedule A to the Release Agreement.
5.    ADEA Waiver. You further specifically agree that, as part of the Released
Claims, you are releasing any claims that you could assert under the ADEA, as
amended (the “ADEA Waiver”). You acknowledge that: you are knowingly and
voluntarily waiving and releasing any rights you have under the ADEA; that the
Release Consideration is being given in partial consideration for the ADEA
Waiver; and that the Release Consideration is in addition to anything of value
to which you were already entitled. You further acknowledge that you have been
advised, as required by the ADEA, that: (1) this ADEA Waiver does not apply to
any rights or claims that arise after the date you sign this Agreement; (2) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (3) you have forty-five (45) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (4) you have seven (7) days following the date you sign this Agreement
to revoke the Agreement (in a written revocation provided to and received by the
Company’s CEO within the 7-day revocation period); and (5) the Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after you sign this Agreement, provided that you
have not timely revoked it (the “Effective Date”). You understand and agree
that, if you revoke the ADEA Waiver, you will not be entitled to the Release
Consideration.
6.    Protected Rights. Nothing in this Agreement shall prevent you from
challenging the validity of the release of claims provided herein in a legal or
administrative proceeding. You further understand that nothing in this Agreement
(including, without limitation, , Section 8 (Non-Disparagement) and Section 13
(Releases of Claims) above): limits your ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”);
prevents any party from providing information or disclosing the fact or terms of
this Agreement as part of any government investigation: or prohibits any party
from reporting possible violations of law or regulation to any Government
Agencies or self-regulating entity under applicable law (including, but not
limited to, the U.S. Securities and Exchange Commission’s Whistleblower Rule, of
Section 21F of the U.S. Securities Exchange Act of 1934, as amended). While this
Agreement does not limit your right to receive an award for information


-12-
 

--------------------------------------------------------------------------------




provided to the Securities and Exchange Commission, you understand and agree
that, to the maximum extent permitted by law, you are otherwise waiving any and
all rights you may have to individual relief based on any of the Released Claims
and any rights you have waived by signing this Agreement.
7.    Miscellaneous. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein and in the Transition Agreement, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Iowa as
applied to contracts made and to be performed entirely within Iowa.


NEWLINK GENETICS CORPORATION


By: /s/ Bradley Powers    
Bradley Powers
Office of the CEO and General Counsel


    
Date


Nicholas Vahanian


/s/ Nicolas Vahanian    
Signature


    
Date




-13-
 

--------------------------------------------------------------------------------


Exhibit 10.2


EXHIBIT B
Options and RSUs Subject to Twelve-Month Acceleration
and Extended Exercise Period for Options
HOLDINGGROUP
PARTICIPANTID
HOLDINGID
PLANSEC
GRANTTYPE
GRANTDATE
NUMBEROFSHARES
GRANTPRICE
SHARESEXERCISED
SHARESVESTED
SHRSCANCWHTC
OUTSTANDING
OSEXERCISEABLERSDEFER
CURRENTFMV
FIRSTNAME
LASTNAME
ADDRESSLINE1
ADDRESSLINE2
CITY
STATEORPROVINCECODE
POSTALCODE
COUNTRYCODE
SHARESGRANTED
AWARDTYPE
MARKETPRICEATAWARD
Options/SARs
B13470133
100204A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
22580
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
22580
ISO
1.77
Options/SARs
B13470133
100204NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
167896
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
167896
ISO
1.77
Options/SARs
B13470133
100205NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
95238
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
95238
ISO
1.77
Options/SARs
B13470133
100326A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
7143
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
7143
ISO
1.77
Options/SARs
B13470133
100326NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
14286
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
14286
ISO
1.77
Options/SARs
B13470133
100503A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
8080
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
8080
ISO
1.77
Options/SARs
B13470133
100503NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
31921
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
31921
ISO
1.77
Options/SARs
B13470133
100684A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
3129
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
3129
ISO
1.77
Options/SARs
B13470133
100684NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
26872
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
26872
ISO
1.77
Options/SARs
B13470133
100719A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
1710
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
1710
ISO
1.77
Options/SARs
B13470133
100719NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
22041
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
22041
ISO
1.77
Options/SARs
B13470133
100947A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
813
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
813
ISO
1.77
Options/SARs
B13470133
100947NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
19438
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
19438
ISO
1.77
Options/SARs
B13470133
101042A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
190
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
190
ISO
1.77
Options/SARs
B13470133
101042B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
439
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
439
ISO
1.77
Options/SARs
B13470133
101042NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
18246
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
18246
ISO
1.77



-14-
 

--------------------------------------------------------------------------------




HOLDINGGROUP
PARTICIPANTID
HOLDINGID
PLANSEC
GRANTTYPE
GRANTDATE
NUMBEROFSHARES
GRANTPRICE
SHARESEXERCISED
SHARESVESTED
SHRSCANCWHTC
OUTSTANDING
OSEXERCISEABLERSDEFER
CURRENTFMV
FIRSTNAME
LASTNAME
ADDRESSLINE1
ADDRESSLINE2
CITY
STATEORPROVINCECODE
POSTALCODE
COUNTRYCODE
SHARESGRANTED
AWARDTYPE
MARKETPRICEATAWARD
Options/SARs
B13470133
101042NB
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
2195
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
2195
ISO
1.77
Options/SARs
B13470133
101381B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
3477
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
3477
ISO
1.77
Options/SARs
B13470133
101381NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
48828
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
48828
ISO
1.77
Options/SARs
B13470133
101381NB
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
25820
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
25820
ISO
1.77
Options/SARs
B13470133
101666
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
100000
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
100000
ISO
1.77
Options/SARs
B13470133
800004A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
19532
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
19532
ISO
1.77
Options/SARs
B13470133
800005A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
19532
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
19532
ISO
1.77
Options/SARs
B13470133
800006A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
19531
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
19531
ISO
1.77
Options/SARs
B13470133
800007A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
19531
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
19531
ISO
1.77
Options/SARs
B13470133
800013-1B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
6158
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
6158
ISO
1.77
Options/SARs
B13470133
800013-1NA
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
10542
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
10542
ISO
1.77
Options/SARs
B13470133
800013-1NB
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
14926
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
14926
ISO
1.77
Options/SARs
B13470133
800013-2B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
5269
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
5269
ISO
1.77
Options/SARs
B13470133
800013-3B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
5269
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
5269
ISO
1.77
Options/SARs
B13470133
800013-4B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
5275
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
5275
ISO
1.77
Options/SARs
B13470133
800013-5B
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
7907
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
7907
ISO
1.77
Options/SARs
B13470133
800013-6A
2009 EQUITY INCENTIVE PLAN
ISO
7/31/2019
 
1.77
0
0
0
7907
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
7907
ISO
1.77
Options/SARs
B13470133
800019-1
2009 EQUITY INCENTIVE PLAN
ISO
3/1/2019
 
1.8
0
11562
0
92500
11562
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
92500
ISO
1.8
Options/SARs
B13470133
800019-2
2009 EQUITY INCENTIVE PLAN
PNQ
3/1/2019
 
1.8
0
0
0
15430
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
15430
PNQ
1.8
Options/SARs
B13470133
800019-3
2009 EQUITY INCENTIVE PLAN
PNQ
3/1/2019
 
1.8
0
0
0
15410
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
15410
PNQ
1.8



-15-
 

--------------------------------------------------------------------------------




HOLDINGGROUP
PARTICIPANTID
HOLDINGID
PLANSEC
GRANTTYPE
GRANTDATE
NUMBEROFSHARES
GRANTPRICE
SHARESEXERCISED
SHARESVESTED
SHRSCANCWHTC
OUTSTANDING
OSEXERCISEABLERSDEFER
CURRENTFMV
FIRSTNAME
LASTNAME
ADDRESSLINE1
ADDRESSLINE2
CITY
STATEORPROVINCECODE
POSTALCODE
COUNTRYCODE
SHARESGRANTED
AWARDTYPE
MARKETPRICEATAWARD
Options/SARs
B13470133
800019-4
2009 EQUITY INCENTIVE PLAN
PNQ
3/1/2019
 
1.8
0
0
0
15410
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
15410
PNQ
1.8
Options/SARs
B13470133
800019-5
2009 EQUITY INCENTIVE PLAN
PNQ
3/1/2019
 
1.8
0
0
0
23125
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
23125
PNQ
1.8
Options/SARs
B13470133
800019-6
2009 EQUITY INCENTIVE PLAN
PNQ
3/1/2019
 
1.8
0
0
0
23125
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
23125
PNQ
1.8
RS Awards
B13470133
300011
2009 EQUITY INCENTIVE PLAN
RSU
1/2/2014
 
 
9500
9500
0
0
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
9500
RSU
21.38
RS Awards
B13470133
300024
2009 EQUITY INCENTIVE PLAN
RSU
1/2/2014
 
 
15000
15000
2675
0
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
15000
RSU
21.38
RS Awards
B13470133
300051
2009 EQUITY INCENTIVE PLAN
RSU
1/2/2015
 
 
25000
25000
6686
0
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
25000
RSU
43.65
RS Awards
B13470133
300075
2009 EQUITY INCENTIVE PLAN
RSU
1/4/2016
 
 
22092
22092
7370
7364
0
FMV on 09/26/2019=$1.62
Nicholas
Vahanian
1723 Glenleven Terrace
 
West Des Moines
IA
50266
USA
29456
RSU
34.73







-16-
 

--------------------------------------------------------------------------------


Exhibit 10.2




EXHIBIT C
Proprietary Information Agreement
Incorporated by reference from Exhibit A to Employment Agreement dated January
4, 2016, as filed with the Securities and Exchange Commission as Exhibit 10.32
to the Company’s Annual Report on Form 10-K for the year ended December 31, 2018




-17-
212332485 v1